Citation Nr: 0406765	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  95-37 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to an increased rating for urinary tract 
tuberculosis, with residuals of a ureteroneocystostomy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
April 1964, and from June 1964 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1995 and April 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  This case was 
remanded by the Board in May 1998, December 1998, and June 
2003.  It was most recently returned to the Board in February 
2004.

In October 2000, while the case was in remand status, the 
veteran submitted a statement requesting assignment of a 20 
percent disability rating for his service-connected urinary 
tract tuberculosis, with residuals of a ureteroneocystostomy.  
At that time, the disability was evaluated as 10 percent 
disabling.  In a November 2000 rating decision, the RO 
granted a 20 percent rating.  In a March 2002 supplemental 
statement of the case, the RO informed the veteran that the 
issue of entitlement to an increased rating for urinary tract 
tuberculosis, with residuals of a ureteroneocystostomy, was 
no longer on appeal in light of the November 2000 rating 
decision, but then proceeded to inform the veteran that the 
assignment of a 20 percent evaluation constituted only a 
partial grant of the benefit sought on appeal.  In November 
2002 the veteran's representative listed the increased rating 
issue as being on appeal.

Applicable law mandates that when a veteran seeks an 
increased rating it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  In the instant case, the 
veteran never withdrew his appeal with respect to entitlement 
to an increased rating for urinary tract tuberculosis, with 
residuals of a ureteroneocystostomy.  Moreover, the Board 
notes that the RO's November 2002 explanation as to the 
status of his appeal of the increased rating issue is 
potentially misleading.  Additionally, the veteran's 
representative thereafter indicated that the increased rating 
issue remained on appeal.  In light of the above, the Board 
concludes that the issues properly before the Board are as 
listed on the title page of this action.

(The appellant's increased rating claim for urinary tract 
tuberculosis, with residuals of a ureteroneocystostomy, will 
be addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's left ear hearing loss pre-existed military 
service, but chronically worsened during such service.  

2.  The veteran's current right ear hearing loss is 
attributable to his period of military service.  


CONCLUSIONS OF LAW

1.  The veteran has left ear hearing loss that was aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2003).

2.  The veteran has right ear hearing loss that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served in the military as a boiler technician, 
which entailed exposure to loud noises in the workplace.

The veteran filed a claim in March 1996 for service 
connection for hearing loss claimed to have occurred while in 
active military service.  

The veteran's February 1960 enlistment physical examination 
noted abnormalities in his left ear resulting from three pre-
service mastoidectomies.  A hearing examination was conducted 
in conjunction with that examination.  The results of that 
examination show the pure tone thresholds, in decibels, were 
as follows (the original results were reported in ASA units, 
and have been converted here to ISO (ANSI) units in order to 
conform with current practice):




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
5
5
XX
0
LEFT
XX
40
25
XX
25

No speech audiometry testing was reported.  He was found 
physically qualified for enlistment without restrictions.

The veteran was examined many times during the course of his 
military service for other than ear/hearing issues; most 
examinations did not include audiometric testing.  The last 
in-service audiometric examination was given in September 
1963, one year after an in-service revision of mastoid with 
temporal muscle flap and revision of scar in external 
auditory meatus, and more than six years prior to the 
veteran's final release from active duty.  

The results of the September 1963 examination show the pure 
tone thresholds, in decibels, were as follows (converted here 
to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
15
10
15
5
LEFT
XX
40
35
40
30

No speech audiometry testing was reported.

In keeping with the Board's June 2003 remand, the veteran was 
afforded a VA audiologic examination in August 2003.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
40
LEFT
100
100
75
70
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 64 in the left ear.  The 
examiner summarized the results, finding hearing in the right 
ear was within normal limits from 500 through 3000 Hz, and 
there was a mild sensorineural hearing loss at 4000 Hz.  
Hearing in the left ear presented a profound to moderately 
severe mixed hearing loss from 500 through 4000 Hz.  The 
examiner noted it was clear and unmistakable that a left ear 
hearing loss existed prior to service.  The examiner found it 
was at least as likely as not that the left ear disability 
increased in severity during the veteran's service.  The 
examiner also opined that it is not as likely as not that the 
left ear hearing loss was due to natural progress of the 
disorder.  Finally, the examiner opined that the veteran's 
post-service hearing loss in both ears was at least as likely 
as not to be etiologically related to military service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Given the results of the August 2003 VA examination, it is 
evident that the veteran has a current hearing disability in 
each ear, even though the right has only been considered a 
mild impairment at 4000 Hertz.  38 C.F.R. § 3.385 (2003).  
Thus the first prong requiring medical evidence of a current 
disability is met.

The second prong is met because the evidence shows that the 
veteran experienced hearing loss during his military service, 
at least as to the left ear.  First, the veteran served as a 
boiler technician, which involved exposure to loud engine 
room noises.  Next, comparison of the results of the 
enlistment examination and the audiologic examination of 
September 1963 clearly shows that the veteran suffered 
hearing loss in the left ear during military service.  The 
fact that the veteran was exposed to loud noise in the 
workplace permits the conclusion that his hearing loss is 
attributable to exposure to that noise rather than to the 
natural progress of the disorder.  This appears to be the 
conclusion the most recent examiner arrived at with respect 
to both ears.  Even the available record clearly shows 
decreased thresholds in the left ear prior to the veteran's 
period of military service.  The audiometric testing 
performed during service and the 2002 examiner's opinion 
suggest a worsening during military service.  

As noted above, the August 2002 audiologic examiner 
determined that it is at least as likely as not that the left 
ear disability increased in severity during the veteran's 
service; that it is not as likely as not that the left ear 
hearing loss was due to natural progress of the disorder; and 
that the veteran's post-service hearing loss in both ears was 
at least as likely as not to be etiologically related to 
military service.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (West 2002) (benefit of the 
doubt).  Under the of benefit-of-the-doubt standard, when a 
veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the doctrine of reasonable 
doubt, and finds that the record provides at least an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds 
that service connection is warranted for each ear.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.  


ORDER

Entitlement to service connection for bilateral defective 
hearing is granted.


REMAND

With respect to the claim for an increased rating for urinary 
tract tuberculosis, with residuals of a ureteroneocystostomy, 
the Board remanded the claim in May 1998 in order to have the 
veteran scheduled for a genitourinary examination to identify 
and describe all current symptomatology attributable to the 
condition.  When he was subsequently examined in June 1998, 
the examiner did not identify the current symptomatology 
associated with the service-connected disorder, particularly 
in light of the development in the veteran of a Mycobacterium 
avium complex.  (The Board notes in passing that service 
connection for Mycobacterium avium complex and associated 
lung disability was granted in September 2000.)  In the 
December 1998 remand, the Board again requested that the RO 
schedule the veteran for a genitourinary examination, and 
specifically requested that the examination include the 
following tests:  urinalysis, urine culture and sensitivity, 
and urine for acid-fast bacilli (AFB), as was suggested by an 
October 1997 VA examiner.  

The veteran thereafter was examined by VA in June 1999, at 
which time the examiner concluded only that the veteran had 
"a history of tuberculosis of the lung and kidney with 
recurrence in 1996 for which he is being further evaluated at 
this time."  The examination did not include the tests 
requested by the Board in the December 1998 remand.  In an 
addendum prepared in May 2000, the examiner concluded that 
the veteran's urinary frequency symptoms were secondary to 
his service-connected urinary tract tuberculosis, with 
residuals of a ureteroneocystostomy, but that the etiology of 
his reported flank pain remained obscure.  (VA treatment 
records on file show that urinalyses were performed in 
February 2000 and August 2000 for treatment purposes.)

In order to obtain medical evidence sufficient to adjudicate 
the veteran's claim, the Board scheduled the veteran for a VA 
examination in March 2003, at which time the examiner 
diagnosed the veteran with a history of urinary tuberculosis 
and noted that the veteran reported no history of renal 
deterioration or insufficiency.  The examiner also diagnosed 
lower urinary tract symptoms which he concluded were likely 
secondary to benign prostatic hypertrophy.  He lastly 
clarified that the veteran's voiding complaints were not due 
to service-connected disability.  There is no indication that 
the examiner ordered urine testing, although he indicated 
that it might be helpful to review the most recent 
creatinine, urinalysis and intravenous pyelogram studies.  
Curiously, he indicated that "lab values [were] reviewed."

In the remand of June 2003 the Board once again required, 
inter alia, that urine testing be a part of the examiner's 
evaluation.  While the examiner answered all the questions 
posed, without the benefit of current diagnostic urine 
testing the answers to some of the questions were as a result 
incomplete.  The examiner commented that he did not have the 
veteran's urinalysis for the examination, and concluded his 
note with the comment that it might be reasonable to send the 
examiner the most recent urinalysis so that he could actually 
confirm that the veteran was not having persistent 
albuminuria, casts, or red blood cells in his urine.  There 
is an addendum immediately following the examiners note 
stating "labs reviewed," but there is no indication about 
which labs were reviewed, when they were reviewed, and what, 
if any, findings were made based on such a review.  

As indicated above, none of the VA examinations conducted in 
connection with the instant claim has included the testing 
recommended by the October 1997 examiner and requested by the 
Board on subsequent remands.  All of the examiners have 
suggested that urine testing would be helpful, but none of 
them has ordered testing and included an analysis of the 
results in their examination report.  The Board points out 
that urinalysis, urine culture and sensitivity, and urine for 
acid-fast bacilli (AFB) testing appear to be relevant to the 
proper evaluation of the veteran's disability.  In light of 
the above, the Board is of the opinion that further 
genitourinary examination of the veteran is warranted.  

The Board calls attention to the fact that this remand is 
made necessary by the noncompliance with the orders of the 
June 2002 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should afford the veteran 
another VA genitourinary examination 
by a physician with appropriate 
expertise to determine the nature, 
extent and severity of his urinary 
tract tuberculosis, with residuals 
of a ureteroneocystostomy.  All 
indicated tests, including 
urinalysis, urine culture and 
sensitivity, and urine for acid-fast 
bacilli (AFB), should be conducted 
sufficiently in advance of the 
examination so that they will be 
available for evaluation at the time 
of the examination.  The examiner is 
to set forth all findings in detail.  
(If it is not possible to conduct 
tests in advance of the examination, 
or should additional tests be 
indicated at the time of the 
examination, any addenda must 
indicate in detail the findings of 
the post-examination tests and 
interpretations thereof.)  The 
examiner should indicate whether the 
veteran currently suffers from 
residuals of urinary tract 
tuberculosis and associated 
ureteroneocystostomy (including any 
genitourinary manifestations caused 
by Mycobacterium avium complex), 
and, if so, the examiner should 
identify those residuals.  The 
examiner should specifically 
indicate whether the following are 
present, and, if so, whether they 
are associated with the veteran's 
service-connected genitourinary 
disability:

A.  constant albuminuria, 
edema, hyaline and granular 
casts or red blood cells;

B.  definite or marked decrease 
in kidney function or other 
organ systems;

C. generalized poor health 
characterized by lethargy, 
weakness, anorexia, weight 
loss, or limitation of 
exertion;

D.  renal dysfunction requiring 
regular dialysis or precluding 
more than sedentary activity 
from persistent edema or 
albuminuria;

E.  urinary frequency with 
daytime voiding interval less 
than one hour, or; awakening to 
void five or more times per 
night;

F.  voiding dysfunction 
requiring the wearing of 
absorbent materials which must 
be changed 2 to 4 times per 
day; or requirement for the use 
of an appliance or the wearing 
of absorbent materials which 
must be changed more than 4 
times per day;

G.  urinary tract infection 
with recurrent symptomatic 
infection requiring 
drainage/frequent 
hospitalization (greater than 2 
times/year), and/or requiring 
continuous intensive 
management. 

The complete rationale for all 
opinions expressed should also be 
provided.  The claims folders, 
including a copy of this remand, 
should be made available to and 
reviewed by the examiner.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



